Title: To Thomas Jefferson from Timothy Pickering, 16 February 1797
From: Pickering, Timothy
To: Jefferson, Thomas


                    
                        Sir
                        Department of State February 16. 1797.
                    
                    On the 11th. instant I delivered the inclosed packet to Mr. Bloodworth, son of the Senator from North-Carolina, to deliver to you with his own hand. To-day it was returned to me by the father with the inclosed note. I also wrote you by the mail which left Philadelphia last monday, to communicate the copy of the certificate of your election to the office of vice-President of the United States, by way of precaution, lest any accident should prevent your receiving the original in due time by Mr. Bloodworth. Under these circumstances, and learning that you  proposed leaving monticello about this time, it has been thought unnecessary now to forward the packet by a new messenger. I shall commit it to the mail of to-morrow, to meet you on your way. I have the honor to be &c.
                    
                        Timothy Pickering
                    
                